Citation Nr: 0520874	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a July 25, 1949 rating decision reducing the 
veteran's evaluation for otitis media with impaired hearing 
from 10 percent to zero percent contains clear and 
unmistakable error (CUE).

2.  Entitlement to an effective date prior to December 20, 
1999 for the grant of entitlement to service connection for 
tinnitus.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to service connection for multi-nodular 
thyroid disease, to include as secondary to exposure to 
ionizing radiation.

5.  Entitlement to service connection for posterior 
subcapsular cataracts, to include as secondary to exposure to 
ionizing radiation.

6.  Entitlement to service connection for skin cancer of the 
upper lip, to include as secondary to exposure to ionizing 
radiation.

7.  Entitlement to service connection for arthritis of 
multiple joints, to include as secondary to exposure to 
ionizing radiation.

8.  Entitlement to service connection for dermatitis, to 
include as secondary to exposure to ionizing radiation.

9.  Entitlement to service connection for brain damage 
affecting the veteran's daughter, to include as secondary to 
exposure to ionizing radiation.

10.  Entitlement to service connection for damage to the ear 
tissue, to include as secondary to exposure to ionizing 
radiation.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California in June 2000, July 2000, September 2000, 
and November 2002.

The claim of entitlement to service connection for damage to 
the ear tissue, to include as secondary to exposure to 
ionizing radiation, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The July 25, 1949 rating decision reducing the veteran's 
evaluation for otitis media with impaired hearing from 10 
percent to zero percent was based upon the correct facts and 
the correct laws, as they were known at the time.

3.  The veteran's initial claim for service connection for 
tinnitus was received on December 20, 1999.

4.  Recent audiological findings indicate average thresholds 
of 61 decibels in the right ear and 58 decibels in the left 
ear; speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 92 percent in the left 
ear.  

5.  The veteran's claimed multi-nodular thyroid disease has 
not been shown to be etiologically related to service or to 
exposure to ionizing radiation therein.

6.  The veteran's claimed posterior subcapsular cataracts 
have not been shown to be etiologically related to service or 
to exposure to ionizing radiation therein.  

7.  The veteran's claimed skin cancer of the upper lip has 
not been shown to be etiologically related to service or to 
exposure to ionizing radiation therein.  

8.  The veteran's claimed arthritis of multiple joints has 
not been shown to be etiologically related to service or to 
exposure to ionizing radiation therein.  

9.  The veteran's claimed dermatitis has not been shown to be 
etiologically related to service or to exposure to ionizing 
radiation therein.  

10.  There exists no legal basis for a claim of entitlement 
to service connection for brain damage affecting the 
veteran's daughter, to include as secondary to exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  The July 25, 1949 rating decision reducing the veteran's 
evaluation for otitis media with impaired hearing from 10 
percent to zero percent does not contain CUE.
38 C.F.R. § 3.105(a) (2004).

2.  The criteria for an effective date prior to December 20, 
1999 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2004).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (2004).

4.  Multi-nodular thyroid disease was not incurred in or 
aggravated by service, or as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2004).

5.  Posterior subcapsular cataracts were not incurred in or 
aggravated by service, or as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2004).

6.  Skin cancer of the upper lip was not incurred in or 
aggravated by service, or as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2004).

7.  Arthritis of multiple joints was not incurred in or 
aggravated by service, or as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2004).

8.  Dermatitis was not incurred in or aggravated by service, 
or as due to exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.311 (2004).
 
9.  Lacking legal merit, the claim of entitlement to service 
connection for brain damage affecting the veteran's daughter, 
to include as secondary to exposure to ionizing radiation, is 
denied.  38 U.S.C.A. § 105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has completed all 
necessary radiation dose research, described in further 
detail below.  Although the RO has not afforded the veteran a 
VA examination for the express purpose of ascertaining the 
etiology of the disorders for which he has claimed service 
connection, such an examination, for reasons described below, 
is not "necessary" under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between February 2002 and May 
2005.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App.103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decisions, except for the 
veteran's service connection claims.  However, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Board would further point out that, given the parameters 
of the laws and regulations concerning CUE claims, the duties 
to notify and assist imposed by the VCAA are not applicable 
where CUE is claimed in either Board or RO decisions.  See 
Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).



II.  Whether a July 25, 1949 rating decision reducing the 
veteran's evaluation for otitis media with impaired hearing 
from 10 percent to zero percent contains clear and 
unmistakable error

In determining whether the July 1949 rating decision was 
clearly and unmistakably erroneous, the following three-prong 
test is used: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992); 
38 C.F.R. § 3.105(a).

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."   Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993). A disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Moreover, VA's failure to fulfill a duty to assist the 
veteran in obtaining the facts pertinent to his claim does 
not constitute CUE "because such a breach creates only an 
incomplete rather than an incorrect record."  See Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

Prior to the July 1949 rating decision, the veteran had been 
awarded a 10 percent evaluation for otitis media with 
impaired hearing (for which separate evaluations are now in 
effect), effective from August 3, 1946.  This evaluation had 
been based on a review of the service medical records solely.  
In July 1949, the veteran underwent a VA examination 
revealing that he had intact ear drums, with no perforation 
or discharge, and conversation hearing in both ears at 20 
feet.  Based on these examination findings, the former Union 
City, New Jersey VARO determined that a decrease to zero 
percent, effective from September 24, 1949, was in order.  

At the time of this decision, the relevant regulations were 
substantially different from those currently in effect.  In 
July 1949, 38 C.F.R. § 3.172 addressed stabilization of 
disability evaluations; under this section, examinations less 
full and complete than those upon which payments were 
authorized or continued would not be used as the basis of 
reduction.  Under 38 C.F.R. § 3.185, reexaminations were to 
be requested in cases in which it is indicated by evidence of 
record that there had been a material decrease in disability 
since the last examination, and in cases where there was 
pertinent evidence that the disability was likely to improve 
materially in the future.  Also, under 38 C.F.R. § 3.265, a 
reduction was not authorized without reexamination.

The Board also observes that, in 1949, there was no 
regulation in effect parallel to 38 C.F.R. § 3.105(e), which 
concerns such procedural rights as the right to submit 
evidence and appear for a personal hearing.

As noted above, for a finding of CUE, the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Russell v. Principi, 3 Vet. App. at 313-4.  For 
the result of the veteran's claim to have been manifestly 
changed by the RO's consideration of this claim in July 1949, 
it must have been absolutely clear at that time that a 
different result would have ensued.  Otherwise, the error 
complained of cannot be deemed clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. at 43-44.

In this case, the RO afforded the veteran a VA examination 
and utilized the results from that examination, which was 
negative for ear and audiological symptomatology, to 
determine that the veteran's evaluation should be reduced to 
zero percent.  While other VA adjudicators might, 
hypothetically, have reached a different determination based 
on the evidence of record at that time, such a difference of 
approach in the weighing of evidence does not constitute CUE.  
See Russell v. Principi, 3 Vet. App. at 313-4.  Additionally, 
while the Board cannot rule out the possibility that a more 
thorough VA examination might have resulted in a different 
outcome, the possible failure of VA to provide such an 
examination would constitute a breach of VA's duty to assist 
the veteran and would not constitute CUE.  See Caffrey v. 
Brown, 6 Vet. App. at 384.

In summary, the Board finds no basis for concluding that the 
July 25, 1949 rating decision reducing the veteran's 
evaluation for otitis media with impaired hearing from 10 
percent to zero percent contains CUE.  As such, the claim 
must be denied.

III.  Entitlement to an effective date prior to December 20, 
1999 for the grant of entitlement to service connection for 
tinnitus

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).

Also, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Moreover, 38 C.F.R. § 3.157(a) provides that the effective 
date of pension or compensation benefits (as a claim for 
increase or to reopen) will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  If 
a formal claim for compensation has previously been allowed, 
or a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of 1 year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  The Board observes that this 
section does not address the use of medical evidence to 
ascertain the effective date for the initial grant of service 
connection in cases of new claims.

In the present case, the RO granted service connection for 
tinnitus, with an evaluation of 10 percent effective from 
December 20, 1999, in a June 2000 rating decision.  The RO 
cited the findings from a March 2000 VA examination in making 
this decision, and the effective date corresponded to the 
date of receipt of the veteran's contemporaneous claim for an 
increased evaluation for hearing loss.

The Board has reviewed the veteran's prior correspondences 
and is aware that he has communicated with VA about his 
service-connected hearing loss and otitis media on multiple 
occasions.  At no point, however, did he make specific 
complaints or allegations regarding tinnitus or such symptoms 
as ringing in the ears.  The Board thus finds no basis for 
ascertaining the receipt of a claim for this benefit prior to 
December 20, 1999.

Additionally, the Board is aware that the veteran received VA 
treatment for ringing in the ears as early as November 1983.  
However, 38 C.F.R. § 3.157(a), concerning the acceptance of a 
report of examination or treatment as a claim, does not apply 
in new service connection cases.  The reports of the 
veteran's treatment therefore do not provide a basis for the 
assignment of an earlier effective date.

Overall, the evidence of record shows that the veteran did 
not apply for service connection for tinnitus prior to 
November 20, 1999, a date many years after his separation 
from service.  Accordingly, the preponderance of the evidence 
is against his claim of entitlement to an effective date 
prior to December 20, 1999 for the grant of service 
connection for tinnitus, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Entitlement to a compensable evaluation for bilateral 
hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The Newark, New Jersey VARO granted service connection for 
otitis media with impaired hearing in an August 1946 rating 
decision, based upon evidence of treatment for this disorder 
in service.  A 10 percent evaluation was assigned, effective 
from August 1946.  In a July 1949 rating decision, however, 
the former Union City, New Jersey VARO decreased this 
evaluation to zero percent, effective from September 1949, in 
view of a July 1949 VA examination showing improvement.  

The veteran underwent a VA audiological examination in March 
2000.  An audiological evaluation revealed the following pure 
tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
45
75
85
LEFT
25
25
50
55
75

The average thresholds were 56 decibels in the right ear and 
51 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 percent in the left ear.  The examiner assessed 
bilateral high frequency sensorineural hearing loss, mild to 
profound and sloping, more likely than not due to noise 
exposure and acoustic trauma in service.

The subsequent rating decision, issued in June 2000, reflects 
that separate zero percent evaluations have been assigned for 
bilateral hearing loss and otitis media.  

The veteran underwent a private audiological evaluation in 
May 2003.  However, while a report of this evaluation shows a 
graph, the examiner did not provide numerical decibel loss 
findings for each ear or speech recognition scores.  It is 
also not clear that this examination was conducted in 
accordance with the provisions of 38 C.F.R. § 4.85(a), noted 
below.

In December 2003, the veteran underwent a second VA 
audiological examination.  An audiological evaluation 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
60
75
85
LEFT
30
30
60
60
80

The average thresholds were 61 decibels in the right ear and 
58 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 92 percent in the left ear.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.  

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here. 

In this case, the average pure tone thresholds were 61 
decibels in the right ear and 58 decibels in the left ear, 
while speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear.  This equates to Level III hearing loss in the right ear 
and Level II hearing loss in the left ear, under Table VI.   
Applying these designations under Table VII, a zero percent 
evaluation remains warranted.  

The Board is aware that the veteran has argued that his 
bilateral hearing loss disability is more severely disabling 
than the current noncompensable evaluation reflects.  The 
veteran's lay assertions of decreased hearing, however, are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for bilateral 
hearing loss, and the claim is denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected bilateral hearing loss has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

V.  Entitlement to service connection for multi-nodular 
thyroid disease, posterior subcapsular cataracts, skin cancer 
of the upper lip, arthritis of multiple joints, and 
dermatitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including malignant tumors and arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II, resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii). 

The Court has stated that service connection for a condition, 
which is claimed to be attributable to ionizing radiation 
exposure during service, may be established in one of three 
different ways. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, there are multiple types of cancer which are 
presumptively service-connected.  38 U.S.C.A. § 1112(c).   
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  See also Hardin v. Brown, 11 Vet. App. 74, 77 
(1998).

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons; the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946; or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease, and such disease first became 
manifest within the period specified before its adjudication, 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
38 C.F.R. § 3.311(c).  38 C.F.R. § 3.311(b)(1).

For purposes of this section, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2).  For most of these 
diseases, including skin cancer, the presumptive period is 
five years following exposure in service.  38 C.F.R. § 
3.311(b)(5).  

If a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), the VA shall nevertheless 
consider the claim under the provisions of this section, 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is, 
in fact, a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

When a claim is forwarded to the Under Secretary for Benefits 
for review, the Under Secretary for Benefits shall consider 
the claim with reference to all of the factors cited in 
38 C.F.R. § 3.311(e) and may request an advisory medical 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c).

If, after such consideration, the Under Secretary for 
Benefits is convinced that sound scientific and medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
exposure to radiation in service, the Under Secretary shall 
so inform the regional office in writing and set forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c)(i).  
Likewise, if the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary shall so inform the RO, setting forth the rationale 
for this conclusion. 38 C.F.R. § 3.311(c).

In the present case, the RO has conducted extensive dose 
estimate development in regard to the veteran's claims.  The 
Defense Threat Reduction Agency (DTRA) has corroborated that 
the veteran served in the VA-defined Nagasaki area of Japan 
from December 1, 1945 to June 21, 1946.  The DTRA also 
provided, in a November 2004 correspondence, the following 
dose reconstruction: a total external gamma dose of 0.17 rem, 
an upper bound total external gamma dose of 0.51 rem, an 
internal committed dose to the thyroid of 0.023 rem, an upper 
bound committed dose to the thyroid of 0.23 rem, a combined 
total (thyroid) dose of 0.193 rem, an upper bound combined 
total (thyroid) dose of less than 1 rem, a total skin dose 
(lip) of 1.65 rem, an upper bound total skin dose (lip) of 
4.95 rem, a total dose (eye-lens) of 0.43 rem, and an upper 
bound total dose (eye-lens) of 1.29 rem.  Furthermore, the 
DTRA noted that none of the troops participating in the 
occupation of Japan received a dose from neutron radiation.  

The Board has first addressed the veteran's claimed multi-
nodular thyroid disease, posterior subcapsular cataracts, and 
skin cancer of the upper lip.  The veteran was not treated 
for any of these disorders in service.  He has, however, been 
treated for a thyroid nodule since April 2001, for cataracts 
since September 1988, and for a questionable basal cell 
carcinoma of the right upper lip since July 1999.  In a July 
2001 VA treatment record, a VA doctor indicated that 
"although most of risk of later thyroid disease related to 
radiation exposure has been with childhood exposure, it seems 
possible there is a connection in this case."  To date, VA 
has not received any medical opinions suggesting a causal 
relationship between posterior subcapsular cataracts and skin 
cancer of the upper lip and any incident of service, 
including radiation exposure.

In December 2004, the RO received a statement from the 
Director of the Compensation and Pension service, in which it 
was indicated that a medical opinion from the Under Secretary 
for Health regarding the veteran's claimed multi-nodular 
thyroid disease, posterior subcapsular cataracts, and skin 
cancer of the upper lip had been obtained.  The Under 
Secretary indicated that there was a five percent chance that 
benign thyroid disease could have been caused by the dose of 
radiation to which the veteran was exposed, whereas the 
Interactive Radioepidermiological Program (IREP) computer 
software showed the probability to be between 9.05 and 9.59 
percent at the 99th percentile.  For skin cancer, the IREP 
program revealed a 99th percentile value for the probability 
of causation for basal cell skin cancer of 37.23 percent.  
For lens opacities in atomic bomb survivors, it was noted 
that excess numbers of basal cell carcinomas had been 
reported in skin which received estimated doses of nine to 
twelve rads in margins of irradiated areas, while skin cancer 
had been attributed to ionizing radiation at high doses 
(e.g., several hundred rads).  However, the threshold dose of 
radiation was about 60-150 rads, while the threshold for 
persons treated with x-rays to the eye was about 200-500 
rads.  As a result, the conclusion was that there was no 
reasonable possibility that the veteran's thyroid disease, 
skin cancer, or cataracts resulted from radiation exposure in 
service.

With regard to arthritis of multiple joints and dermatitis, 
the Board observes that the veteran was not treated for these 
disorders in service and was not treated post-service until 
March 2001 for arthritis and until March 1984 for skin 
lesions.  The veteran has provided no medical evidence 
suggesting either that these disorders are somehow of a 
radiogenic origin or that they are otherwise directly related 
to service.

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, the questions 
surrounding the veteran's claimed thyroid disease, cataracts, 
and skin cancer were fully addressed in the December 2004 
opinion, in which it was determined that there was no 
reasonable possibility that such disorders were etiologically 
related to radiation exposure in service.  As to the 
veteran's claimed arthritis and dermatitis, there is no 
evidence linking these claimed disorders to service or to 
radiation exposure therein and no reasonable possibility that 
a VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Currently, the only other evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
April 2005 Substantive Appeal.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
multi-nodular thyroid disease, posterior subcapsular 
cataracts, skin cancer of the upper lip, arthritis of 
multiple joints, and dermatitis, all claimed as due to 
exposure to ionizing radiation, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



V.  Entitlement to service connection for brain damage 
affecting the veteran's daughter, to include as secondary to 
exposure to ionizing radiation

With regard to this issue, the veteran has presented a claim 
concerning the disability of his daughter, rather than a 
disability of his own.  However, the applicable laws and 
regulations, described above, contain no provisions 
concerning compensation for genetic defects as a result of 
radiation exposure.  In short, this claim lacks legal merit.

In this case, it is the laws and regulations and not the 
facts of this case which are dispositive.  In a case such as 
this, where the laws and regulations are dispositive of the 
claim, the claim must be denied because of the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  


ORDER

The July 25, 1949 rating decision reducing the veteran's 
evaluation for otitis media with impaired hearing from 10 
percent to zero percent does not contain CUE, and the appeal 
is denied as to that issue.

The claim of entitlement to an effective date prior to 
December 20, 1999 for the grant of entitlement to service 
connection for tinnitus is denied.

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is denied.

The claim of entitlement to service connection for multi-
nodular thyroid disease, to include as secondary to exposure 
to ionizing radiation, is denied.

The claim of entitlement to service connection for posterior 
subcapsular cataracts, to include as secondary to exposure to 
ionizing radiation, is denied.

The claim of entitlement to service connection for skin 
cancer of the upper lip, to include as secondary to exposure 
to ionizing radiation, is denied.

The claim of entitlement to service connection for arthritis 
of multiple joints, to include as secondary to exposure to 
ionizing radiation, is denied.

The claim of entitlement to service connection for 
dermatitis, to include as secondary to exposure to ionizing 
radiation, is denied.

Lacking legal merit, the claim of entitlement to service 
connection for brain damage affecting the veteran's daughter, 
to include as secondary to exposure to ionizing radiation, is 
denied.


REMAND

In regard to the veteran's claim for service connection for 
damage to the ear tissue, the Board is preliminarily aware 
that service connection is presently in effect for tinnitus, 
bilateral hearing loss, and otitis media.  The Board also 
notes that the veteran was treated for right otitis externa 
and a small perforation of the right ear drum, with draining, 
in July 1946, during service.  His December 2003 VA 
audiological examination, however, did not specifically 
address whether he has any current ear abnormalities 
involving the ear tissue, separate from his service-connected 
disorders, let alone any analysis of the etiology of any such 
disorder.  This matter must be clarified upon examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination of the ears, conducted by an 
appropriate examiner who has reviewed the 
claims file.  This examiner should 
clearly indicate whether there are any 
current ear tissue diagnoses separate and 
distinct from the veteran's service-
connected otitis media, bilateral hearing 
loss, and tinnitus.  For each disorder 
noted, if present, the examiner must then 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the claim of entitlement to 
service connection for damage to the ear 
tissue, to include as secondary to 
exposure to ionizing radiation, should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


